Exhibit 10.1
 
CONSULTING AGREEMENT
 
THIS AGREEMENT made with effect from the 23rd day of June, 2005 (the “Effective
Date”)
 
BETWEEN:
RWH Management Services Ltd.
86 Bearspaw View N.W., Calgary, Alberta, T3R 1A4
 
(the “Consultant”)
 
AND:
Elmworth Energy Corporation
1600, 144-4th Avenue SW, Calgary, Alberta, T2P 3N4
 
(the “Company”)
 
RECITALS:
 
A.  The Company has requested RWH Management Services Ltd.'s(" the Consultant")
assistance, to manage and grow the Company; and
 
B.  The Company has agreed to pay the fees for work undertaken on behalf of the
Company, on the terms and conditions contained herein.
 
 
WITNESSES THAT in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 

1.1   
Entire Agreement

 
This Agreement supersedes all previous invitations, proposals, letters,
correspondence, negotiations, promises, agreements, covenants, conditions,
representations and warranties with respect to the subject matter of this
Agreement. There is no representation, warranty, collateral term or condition
affecting this Agreement for which any party can be held responsible in any way,
other than as expressed in writing in this Agreement.
 

1.2   
Amendments

 
No change or modification of this Agreement will be valid unless it is in
writing and signed by each party to this Agreement.
 

1.3   
Invalidity of Particular Provision

 
It is intended that all of the provisions of this Agreement will be fully
binding and effective between the parties. In the event that any particular
provision or provisions or a part of one or more is found to be void, voidable
or unenforceable for any reason whatsoever, then the particular provision or
provisions or part of the provision will be deemed severed from the remainder of
this Agreement. The other provisions of this Agreement will not be affected by
the severance and will remain in full force and effect.
 

--------------------------------------------------------------------------------


 

1.4   
Governing Law

 
This Agreement will be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable in such Province.
 
ARTICLE 2
SERVICES AND REMUNERATION
 

2.1   
Services

 
The Consultant agrees to use its reasonable efforts to:
 
(a)    Assume the responsibilities of President of the Company;
 
(b)    Execute the Company’s operating plan; and,
 
(c)    Assist management and the Board of Directors of the Company as requested.
 

2.2   
Remuneration

 
For providing the services set out in 2.1 above, the Company agrees to pay the
Consultant the following:
 

    (a)    
$ 20,000 US (plus GST) per month payable monthly and commencing of the effective
date of June 20, 2005. Funds to be paid by electronic transfer.

 

2.3   
Consultant Not Employee

 
The parties agree that the Consultant is not an employee of the Company and, as
such, save as required by law; there shall be no deductions for any statutory
withholdings such as income tax, Canada Pension Plan, Unemployment Insurance or
Worker’s Compensation.
 

2.4   
Statutory Withholdings

 
The Consultant agrees to make and remit all statutory withholdings as may be
required to be made by the Consultant in connection with the performance of its
services for the Company.
 
ARTICLE 3
GENERAL OBLIGATIONS OF THE CONSULTANT
 

3.1   
The Company’s Ownership of Rights

 
The Consultant acknowledges and agrees as follows with respect to the ownership
of rights by the Company and the limitation of the Consultant’s rights:
 

(a)    
The Consultant acquires no rights in any inventions or developments or work
products, including, but not limited to, documents, written materials, programs,
designs, discs and tapes (the “Work Products”) resulting from, derived from or
otherwise related to the performance of the Services by the Consultant or the
Confidential Information. All such inventions, developments and Work Products
are the property of the Company. The Consultant will promptly and duly execute
and deliver to the Company such further documents and assurances and take such
further action as the Company may from time to time request in order to more
effectively carry out the intent and purpose of this section, and to establish
and protect the rights, interests and remedies of the Company.

 

(b)    
The Consultant will not at any time apply for any copyright, trade mark, patent,
or other intellectual property protection which would affect the ownership by
the Company of any rights in the intellectual property associated with the Work
Products or file any document with any government authority anywhere in the
world or take any other action which could affect such ownership of any
intellectual property associated with the Work Products or aid or abet anyone
else in doing so.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
TERM
 
4.1    This Agreement will take effect on the Effective Date and will continue
in full force and effect for a period of two years with automatic one year
renewals unless terminated by one of the parties in accordance with this
Agreement.
 
4.2   Notwithstanding any other provision of this Agreement, the Consultant or
the Company may, at any time, give three month’s advance written notice to the
other of its intention to terminate this Agreement and on the expiration of such
period this Agreement shall be terminated. Such notice may expire on any day of
the month and any remuneration payable hereunder shall be proportioned to the
date of such termination.
 
ARTICLE 5
UNAUTHORIZED DISCLOSURE AND UNFAIR COMPETITION
 

5.1   
Unauthorized Disclosure

 
The consultant acknowledges that:
 

 
(a)
The Consultant will be provided with access to confidential and proprietary
information and knowledge relating to the business of the Company and the
affairs of clients and prospective clients of the Company; and

 

(b)    
The Consultant will be advanced and promoted by the Company to clients and
prospective clients of the Company as a person of special competence in the
fields comprising the business of the Company.

 
The information and knowledge referred to in paragraph (a) above collectively
comprises an important and valuable asset of the Company and the parties hereto
agree and acknowledge that any disclosure or unauthorized use of any such
information or knowledge by the Consultant will cause damage to the Company.
 
The Consultant covenants and agrees that, save and except in the pursuit of the
business and affairs of the Company:
 

(a)    
It will not, either during the term of this Agreement or within the period of
one (1) year thereafter, directly or indirectly, use or disclose to any person,
firm, or corporation, any information relating to the financial status, existing
or prospective clients or business methods of the Company, which the Consultant
may have acquired in the course of, or as incidental to, its providing
consulting services to the Company or the Company’s clients;

 

(b)    
It will not, either during the term of this Agreement or at any time thereafter,
remove originals or copies of any reports, records, memoranda or data of any
kind or description concerning the business and affairs of the Company, or any
client or prospective client of the Company, even where such reports or
memoranda have been furnished to or prepared by the Consultant during the term
of this Agreement, nor shall the Consultant make copies or notes thereof, of any
kind or description, for its own use or the use of others; and

 

(c)    
Upon the termination of this Agreement by either party for any reason
whatsoever, the Consultant shall immediately turn over to the Company, all such
documents and data referred to in paragraph (b) above, which may be in its
possession.

 

--------------------------------------------------------------------------------


 

5.2   
Unfair Competition

 
If this Agreement is terminated by the Company or by the Consultant for any
reason whatsoever, it is agreed that the Consultant, for a period of one (1)
year following the termination of this Agreement shall not individually or in
partnership or jointly or in conjunction with any person or persons, firm,
association, syndicate, company, corporation or entity as principal, agent,
employee, shareholder, owner, investor, partner or in any other manner
whatsoever, engage in any solicitation of business from or employment with a
client or customer of the Company, or an active prospective client of the
Company which the Consultant contacted, solicited, served or received any
business from during the period of providing services to the Company. The
consultant has the right to enter into business relationships or employment with
persons, firms, associations, syndicates, companies, corporations known to the
consultant prior to the commencement of this agreement.
 
The Consultant agrees that the remedy at law for any breach by it of the
provisions of this Article may be inadequate and that in the event of such
breach, the Company shall be entitled to make an application to the appropriate
Court granting the Company temporary and/or permanent injunctive relief against
the Consultant, without the necessity of proving actual damage to the Company.
 
ARTICLE 6
ASSIGNMENT AND SUBCONTRACTING


6.1   The Consultant shall not assign this Agreement in whole or in part. The
Consultant shall not subcontract all or any portion of the services to be
performed under this Agreement without the prior written consent of the Company,
which consent the Company may withhold in its absolute discretion.


 
ARTICLE 7
UNDERTAKINGS BINDING ON EMPLOYEES AND/OR SUBCONTRACTORS


7.1   The Consultant shall ensure that the Undertakings contained in Schedules
“A” and “B” appended to this Agreement are binding upon and executed by any of
its employees and/or permitted subcontractors performing the services agreed to
by the Consultant under this Agreement.
 
ARTICLE 8
LIABILITIES AND INDEMNITIES OF THE CONTRACTOR AND THE COMPANY


8.1   Liability and Indemnity of the Consultant



(a)    
The Consultant shall be liable to the Company for any loss or damage arising out
of or attributable to the acts or omissions of the Consultant, its agents,
subcontractors or employees.




(b)    
The Consultant shall indemnify and hold harmless the Company, its directors,
officers, employees and agents from and against all claims, demands, losses,
costs, damages, suits or proceedings whatsoever (collectively referred to as
“Claims”) that arise out of or are attributable to any act or omission of the
Consultant or its employees, subcontractors or agents, and the costs thereof,
including, without limitation, all legal expenses on a solicitor and client
basis, except where such Claims are caused by the negligence of the Company.




(c)    
The Consultant shall be liable for and shall indemnify and save harmless the
Company and each of its representatives, directors, officers, employees and
agents, with respect to any income taxes payable by the Consultant as a result
of this Agreement, or for any contributions and penalties imposed on the Company
by any governmental or other public authority having jurisdiction, for failure
by the Consultant to comply with payment and contribution requirements pursuant
to the Workers’ Compensation Act, Canada Pension Plan Act, Unemployment
Insurance Act and Income Tax Act.

 

--------------------------------------------------------------------------------


 
8.2   Liability and Indemnity of the Company



(a)    
The Company shall be liable to the Consultant and its employees for any loss or
damage arising out of or attributable to the acts or omissions of the Company,
or its employees.




(b)    
The Company shall indemnify and hold harmless the Consultant and each of its
directors, officers, and employees, from and against all Claims that arise out
of or are attributable to any act or omission of the Company or its employees or
agents, and the cost thereof, including, without limitation, all legal expenses
on a solicitor and client basis, except where such Claims are caused by the
negligence of the Consultant.




(c)    
The Company shall be liable for and shall indemnify and save harmless the
Consultant, its directors, officers, employees and sub-contractors, with respect
to any income taxes payable by the Company or for any contributions and
penalties imposed on the Consultant by any governmental or other public
authority having jurisdiction, for failure by the Company to comply with payment
and contribution requirements pursuant to the Workers’ Compensation Board Act,
Canada Pension Plan Act, Unemployment Insurance Act and Income Tax Act.



ARTICLE 9
CONFIDENTIALITY AND COOPERATION
 

9.1   
Confidentiality

 
The Consultant shall keep in confidence and shall not disclose or make available
to third parties or in any other way make use of any materials or information
the Company provides to the Consultant pursuant to this Agreement, other than to
the extent necessary to provide its services set out herein. Upon termination of
this Agreement, the Consultant will return to the Company all materials that
have been provided to the Consultant by the Company.


ARTICLE 10
GENERAL
 

10.1   
Arbitration

 
All disputes arising out of or in connection with this contract, or in respect
of any defined legal relationship associated therewith or derived therefrom,
shall be referred to and finally resolved by arbitration pursuant to the
provisions of the Arbitration Act of Alberta.
 

10.2   
Notices

 
Any notice, direction, request or other communication required or contemplated
by any provision of this Agreement shall be given in writing and shall be given
by delivering or faxing same to the Company or the Consultant, as the case may
be, as follows:
 

(a)    
To the Consultant at:



RWH Management Services Ltd.
86 Bearspaw View N.W., Calgary, Alberta T3R 1A4
Attention: Ron Hietala



(b)    
To the Company at:

Elmworth Energy Corporation
1600, 144-4th Avenue SW, Calgary, Alberta, T2P 3N4
Attention: Mark Gustafson
 

--------------------------------------------------------------------------------


 
Any such notice, direction, request or other communication shall be deemed to
have been given or made on the date on which it was delivered or, in the case of
fax, on the next business day after receipt of transmission. Either party may
change its fax number or address for service from time to time by notice in
accordance with the foregoing.
 

10.3   
Maintenance of Records

 
The Consultant agrees to keep records and books of account with supporting
vouchers, invoices and other documentation showing expenditures made by it in
the performance of the services. The Consultant also agrees to maintain adequate
and proper time records with respect to time expended in the performance of the
services contemplated by this Agreement. The Company has the right to examine,
at all reasonable times, the records and books of account of the Consultant to
the extent necessary to verify amounts claimed by the Consultant pursuant to
this Agreement.
 

10.4    
Laws

 
This Agreement is governed by the laws of the Province of Alberta.
 

10.5   
Waiver

 
No failure or delay on the part of any party in exercising any power or right
under this Agreement will operate as a waiver of such power or right, nor will
any single or partial exercise of any such right or power preclude any further
or other exercise of such right or power under this Agreement. No modification
or waiver of any provision of this Agreement and no consent to any departure by
any party from any provision of this Agreement will be effective unless it is in
writing. Any such waiver or consent will be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any party in any circumstances will entitle such party to any other or
further notice or demand in similar or other circumstances.
 

10.6   
Enurement

 
This Agreement shall enure to the benefit of and be binding on the parties and
their respective heirs, executors, administrators, successors and assigns.
 
IN WITNESS WHEREOF the parties have executed this Agreement.
 

    Per authorized signatory      
   
   
      /s/ RON W. HIETALA  

--------------------------------------------------------------------------------

RWH Management Services Ltd.
   


    Per authorized signatory:      
   
   
       /s/ MARK GUSTAFSON  

--------------------------------------------------------------------------------

Elmworth Energy Corporation
   

 

